DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention Ⅰ (claims 1–3, 5–15, 17–19, and 21–23) is acknowledged. Applicant timely traversed the restriction (election) requirement in the reply filed on Feb.8, 2021.

Drawings
Different Numbers for Same Part
The drawings filed on Sep. 06, 2019 are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "70" and "72" have both been used to designate flat pleat panel in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites: 
“1. A process for creating a first geometry on a filter media sheet, comprising the steps of:
a. providing a press tooling including a forming surface for forming the first geometry, the forming surface of the press tooling having a static coefficient of friction relative to the filter media sheet of between about 0.02 and 0.9 and a wetting contact angle ranging from about 90 to about 180;
b. pressing the filter media sheet with the forming surface of the first press tooling to form the first geometry in the filter media sheet; and
c. removing the formed filter media sheet from the first press tooling.” Emphasis added. 

Claim 1 is indefinite because the phrase “the first press tooling” lacks antecedent basis. It is unclear if the “first press tooling” is the same as the “press tooling”.  
For the purpose of examination, claim 1 is interpreted to read: 
“1. A process for creating a first geometry on a filter media sheet, comprising the steps of:
a. providing a first press tooling including a forming surface for forming the first geometry, the forming surface of the first press tooling having a static coefficient of friction relative to the filter media sheet of between about 0.02 and 0.9 and a wetting contact angle ranging from about 90 to about 180;
b. pressing the filter media sheet with the forming surface of the first press tooling to form the first geometry in the filter media sheet; and


The “press tooling” in claim 33 in indefinite for the same reasons as claim 1. 
For the purpose of interpretation, claim 33 is interpreted as: 
“33. The process of claim 1, further including:
	feeding a first material sheet to the first press tooling;
	feeding a second material sheet to the first press tooling, the first material sheet not being secured to the second material sheet upstream of the first press tooling, at least one of the first and second material sheet being a sheet of filter media;
	pressing the first and second material sheets with the first press tolling to simultaneously secure the first material sheet to the second material sheet to form the filter media sheet, the filter media sheet being a multi-layer filter media sheet and to form the first geometry in the resulting multi-layer media sheet.”

The “press tooling” in claim 34 in indefinite for the same reasons as claim 1. 
For the purpose of interpretation, claim 34 is interpreted as: 
“34. The process of claim 33, wherein the first press tooling is provided by a pair of forming rolls, the forming rolls including geometry to form the first geometry in the multi-layer filter media sheet.”

Claim 12 recites:		“12. The process of claim 5, wherein the second geometry is flat.” Emphasis   
             	added. 

Claim 12 is indefinite because the phrase “the second geometry” lacks antecedent basis. MPEP 2173.05(e).  The “second geometry” is not inherent because claim 6 introduces it for the 
Claims 1–3 and 19 are indefinite because the term "about” is a relative term for which the disclosure provides no standard for measuring where a person of ordinary skill in the art would be unable to understand its meaning.  MPEP 2173.05(b)(Ⅲ)(A).  For the purpose of examination, the term “about” is struck from the claims. 
Claims 2–3, 5–15, 17–19, 21–25, 28–30 and 33–37 are indefinite because they incorporate the limitations from claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–3, 5–15, 21–22, 33 and 35–36 are rejected under 35 U.S.C. 103 as being obvious over Tate et al., US 2018/0214806 (“Tate”)1 in view of Smith, US 2011/0052905 (“Smith”), Roberts et al., US 2017/0055761 (“Roberts”) and Weckstrom, US 20120136269 (“Weckstrom”). Claims 17–18 and 37 are rejected under 35 U.S.C. 103 as being obvious over Tate in view of Smith, Roberts, Weckstrom and Smithies et al., US 2011/0016838 (“Smithies”). Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Tate in view of Smith, Roberts, Weckstrom and Sakamoto et al., US 2015/0053606 (“Sakamoto”). Claims 23 and 34 are rejected under 35 U.S.C. 103 as being obvious over Tate in view of Smith, Roberts, Weckstrom and Choi et al., US 2006/0151383 (“Choi”). 
Claim 1 requires a process for creating a first geometry on a filter sheet, comprising a first step of providing a first press tooling including a forming surface for forming the first geometry. The forming surface has a static coefficient of friction relative to the filter media sheet of between 0.02 and 0.9 and a wetting contact angle ranging from 90 to 180°. The process further comprises pressing the filter media sheet with the forming surface of the first press tooling to form the first geometry in the filter media sheet. The method further requires removing the formed filter media sheet from the first pressing tooling. 
Tate teaches a process for creating pressing embossments, creases or other such filter features into a filter media sheet. Tate [0007]. Tate teaches a step of providing a press 28 comprising a cooperating pair of stamping dies (i.e. first press tooling) with mating female and male embossment features 36 (i.e., forming surface) for forming embossments 38 (i.e., first Id. at Fig. 1, [0302]. Tate further teaches a step where the mating female and male embossment feature 36 forming embossments 38 into the multi-layer filter media sheets of 12 and 88. Id. at Fig. 1, [0302]. Additionally, Tate discloses a step of advancing the multi-layer filter media sheets of 12 and 88 forward to the pleat collector 24 located after the press 28, which is a step of removing the formed the multi-layer filter media sheets of 12 and 88 from the first press tooling 28. Fig. 1, [0303].
Tate does not teach that the mating female and male embossment features 36 (i.e., the forming surface) has a static coefficient of friction relative to the filter media sheet of between  0.02 and 0.9 and a wetting contact angle ranging from 90 to 180°. However, in the analogous art of press plates, Smith discloses a pair of stainless press plates 110 with fluoro-polymer coating 118 and 120 that have the advantages of better plate life, fewer plate cleanings, fast press times while supporting lower product cost and better equipment utilization. Smith Fig. 1, Abstract and [0013]. Addtionally, Smith discloses that a press plate with a fluoro-polymer (i.e., Teflon) impregnated coating provides a much better release from the pressing plate. Smith [0020] and [0023]. It would have been obvious to modify Tate’s stamping dies to be made of Smith’s stainless press plates with fluoro-polymer coating (i.e., Teflon) for the benefits disclosed by Smith. Smith Abstract and [0023]. Teflon (i.e., PTFE) is known to have a wetting angle of 110 degrees, see e.g., Weckstrom [0025]. Teflon is also known to have a coefficient of static friction range from 0.1 to 0.2, see e.g., Roberts [0194]. The ranges disclosed by Weckstrom and Roberts encompass a narrower claimed range, which is sufficient to establish a prima facie case of obviousness. MPEP 2144.05(Ⅰ).

    PNG
    media_image1.png
    580
    740
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    499
    424
    media_image2.png
    Greyscale

Claim 2 requires that for the process of claim 1, the static coefficient of friction of the forming surface of the first press tooling relative to the filter media sheet is between 0.04 to 0.2. Claim 3 requires that for the process of claim 2, the wetting angle is between 90 to 140. Tate in view of Smith, Roberts and Weckstrom discloses Teflon (i.e., PTFE) having a wetting angle of 110 degrees (Weckstrom [0025]) and a coefficient of static friction range from 0.1 to 0.2 (Roberts [0194]). Those ranges disclosed by Weckstrom and Roberts encompass a narrower claimed range, which is sufficient to establish a prima facie case of obviousness. MPEP 2144.05(Ⅰ).
Claim 5 further requires that for the process of claim 1, the step of folding the filter media sheet to form a plurality of pleat panels from the filter media sheet. Tate discloses the step of folding a plurality of sections of the multi-layer filter media sheets of 12 and 88 to form a plurality of pleat panels 70. Tate Fig. 1, [0313]. 
Tate in view of Smith teaches the limitations of claim 6: 
“The process of claim 5, wherein pleat panels of a first set of the plurality of pleat panels include the first geometry formed by the first press tooling (embossed pleat panels 70 are a first set of the plurality of pleat panels including the first geometry, i.e., the embossment 38 formed by the first press tooling, i.e., stamping dies that comprise mating female and male embossment features 36, Tate Fig. 39, [0313] and [0382]) and pleat panels of a second set of the plurality of pleat panels have a second geometry different than the first geometry (flat pleat panels 72 are a second set of the plurality of pleat panels have a flat surface, i.e., second geometry that is different form the first geometry 38, id. at Fig. 39, [0313] and [0382]), each adjacent pair of pleat panels includes a pleat panel of the first set of the plurality of pleat panels and a pleat panel of the second set of the plurality of pleat panels (each adjacent pair of pleat panels includes an id. at Fig. 39, [0382]), the pleat panel of the first set of the plurality of pleat panels of the adjacent pair being separated from the pleat panel of the second set of the plurality of pleat panels by a fold (embossed pleat panel 70 is separated from the flat pleat panel 72 by downstream score 68, which is where a fold locates, id. at Fig. 39, [0313]).”
Claim 7 further requires that for the process of claim 1, the step of applying a release coating to the forming surface of the first press tooling.  The release coating provides a coefficient of friction relative to the filter media sheet that is lower than the coefficient of friction of aluminum or steel relative to the filter media sheet. 
Tate in view of Smith discloses a stainless steel press plate with a coating of fluo-polymer hard coating. Smith [0013].  The step of applying Smith’s fluoro-polymer coating layer (i.e, the “release coating”) to Tate’s mating female and male embossment features 36 as described in claim 1 is the step of “applying a release coating to the forming surface of the first press tooling.” 
As for the limitation of “the releasing coating providing a coefficient of friction relative to the filter media sheet that is lower than the coefficient of friction of aluminum or steel relative to the filter media sheet”. Instant disclosure teaches that the coating material is a fluoropolymer such as polytetrafluoroethylene (PTFE) and the base material is stainless steel or aluminum.   Spec. [0017], [0112].  The coating has a lower coefficient of friction and wetting contact angle than the base material in order to prevent the pressing tool from sticking to the substance being pressed when the filter is manufactured.  Id. at [0100], [0102].  Smith teaches that its base material and coating layer are substantially the same as instant application because the pressing plate is made of stainless steel and the coating is made of a fluoropolymer such as PTFE.  Smith 
Claim 8 further requires that for the process of claim 1, the first press tooling has a base plate of a first material and a coating layer of a second material applied to the base plate. Additionally, claim 8 requires that the coating layer providing the forming surface and the coating layer providing the static coefficient of friction relative to the filter media sheet and wetting angle. Furthermore, claim 8 requires that the second material having a lower static coefficient of friction relative to the filter media sheet than the static coefficient of friction of the first material relative to the filter media sheet. 
As described in claim 1, modified Tate’s mating female and male embossment features 36 is the “base plate” which is made of stainless steel (i.e, the first material) in view of Smith, and Smith’s fluoro-polymer coating is the “coating layer” applied to the base plate.  The coating layer of fluoro-polymer is the layer that in direct contact with the filter medium sheet and therefore providing the forming surface and the static coefficient of friction relative to the filter media sheet and wetting angle. 
As for the limitation of “the second material having a lower static coefficient of friction relative to the filter media sheet than the static coefficient of friction of the first material relative to the filter media sheet,” instant disclosure teaches that the coating material is a fluoropolymer such as polytetrafluoroethylene (PTFE) and the base material is stainless steel or aluminum.   Spec. [0017], [0112].  The coating has a lower coefficient of friction and wetting contact angle Id. at [0100], [0102].  Smith teaches that its base material and coating layer are substantially the same as instant application because the pressing plate is made of stainless steel and the coating is made of a fluoropolymer such as PTFE.  Smith [0013], [0020].  The PTFE coating is provided on Smith’s base material for the same purpose as instant application—i.e., to prevent sticking.  Therefore, it would be expected that Smith’s PTFE coating would necessarily have a lower coefficient of friction than the stainless steel because these two elements have the same structure and purpose as the coating and base materials described in instant application.  MPEP 2112.01(I).  
Claim 9 further requires that for the process of claim 8, the coating layer is a fluoropolymer. Tate in view of Smith discloses a coating layer made of fluoropolymer as described in claim 1. Smith Fig. 1, [0031]. 
Claim 10 further requires that for the process of claim 1, the step of heating the forming surface of the first press tooling prior to pressing the filter media sheet with the first press tooling. Tate discloses the step of heating the forming surface of stamping dies to heat press the filter media sheet. Tate [0118]. 
Claim 11 further requires that for the process of claim 1, the step of heating the filter media sheet prior to manipulating the filter media sheet with the first press tooling. Tate discloses the step of preheating the filter media sheet prior to entering the first press tooling. Tate [0035]. 
Claim 12 
Claim 13 further requires that for the process of claim 1, the first geometry comprises a plurality of formed embossments creating pleat panel spacers when the filter media sheet is folded into pleat panels. Tate discloses that embossment 38 extend a full length of the embossed pleat panel 70, which is equivalent of saying “the formed embossments creating pleat panel spacers when the filter media sheet is folded into pleat panels”. Tate Figs. 15 and 16, [0322]. 
Claim 14 further requires that for the process of claim 1, the filter media sheet is a multi-layer filter media sheet formed from a plurality of layers of material. Additionally, claim 14 requires that the step of pressing the filter media sheet also secures the plurality of layers of material together while the first geometry is being formed. Tate discloses a laminate sheet 88 that maybe dispensed to overlay either above or below filter media sheet 12 and run through the press 28 of machine assembly line 10 together with filter media sheet 12 and therefore possess the same embossment features and embossment 38. Tate Fig. 1, [0322]. It would have been obvious that the step of pressing the filter media sheets also secures the plurality of layers of material together while being pressed by press 28 as the multi-layer filter media sheets of 12 and 88 forming embossment 38. 
Claim 15 further requires that for the process of claim 1, the filter media sheet includes an adhesive. Tate discloses an adhesive applicator arranged to apply adhesive above or below the filter media sheet along the travel path. Tate Fig. 1, [0148]. 
Claim 17 further requires that for the process of claim 1, the filter media sheet is formed from bi-component materials including a low melt component and a high melt component. Claim 17 also requires that the method further comprising heating the filter media sheet at least to a melting point of the low melt component wherein the forming surface is configured for preventing sticking of the low melt component thereto. While Tate in view of Smith does not 
Claim 18 requires that he process of claim 17, wherein the low melt component, upon pressing and subsequent cooling, binds the low and high melt components together. Claim 18 further requires that the filter media sheet is free of added adhesive and with fibers of the high melt component bound by the low melt component. Tate as modified in claim 17 discloses that when the bicomponent is heated above the melting point of the low melt component, the low melt component, i.e., sheath softens and fuses, and a desired connection of the fibers is caused by the melting and re-solidification of the sheath portion after cooling. Smithies [0031]. While Tate as modified in claim 17 by Smith and Smithies does not explicitly disclose that “the filter media sheet is free of added adhesive and with fibers of the high melt component bound by the low 
Claim 19 requires that the process of claim 6, wherein each pleat panel formed between adjacent folds has a pleat height between the adjacent folds of between 1 mm to 356 mm. While Tate in view of Smith does not explicitly discloses a pleat height between adjacent folds of between 1 mm to 356 mm, in the analogous art of pleat filters, Sakamoto discloses a pleated filter with a pleat height of 5–60 mm. Sakamoto [0117]. It would have been obvious to for Wick’s pleat height to range between 5–60 mm because this is a conventional pleat height for similar filter materials in view of Sakamoto.  
Tate in view of Smith teaches the limitations of Claim 21:
“The process of claim 1, wherein the step of pressing the filter media sheet includes:
pressing the filter media sheet with a second forming surface of a second press tooling (pressing Tate’s multi-layer filter media sheets of 12 and 88 with a second forming surface of  downstream stamping dies — downstream stamping dies are the “second press tooling’ with a second forming surface, Tate [0024]), the second forming surface of the second press tooling being a mating geometry as the geometry of the first forming surface2(downstream stamping dies comprises mating female and male embossment features, with one being the first forming surface and the other being the second forming surface, id. at [0020]), the first and second press tooling being in the form of press plates (the cooperating pair of stamping dies 36 and downstream stamping dies being in the form of press plates, id. at Abstract), the first press tooling and second press tooling moving reciprocally toward and away from one another along a pressing axis that is generally perpendicular to a travel path of the filter media sheet between the first press tooling id. at Fig. 1, [0025]);
further comprising advancing the filter media sheet along the travel path after the filter media sheet is released by the first and second press tooling (the step of advancing the filter media sheet through the press along a travel path, id. at Fig. 1, [0138]).”
 Claim 22 requires that the process of claim 21 for advancing the filter media sheet includes advancing the filter media sheet a sufficient distance such that a subsequent pressing process will create an unpressed section of the filter media sheet between the adjacent locations where the filter media sheet was pressed by the first and second press tooling. Tate discloses that the pleated filter media comprises 20–80% of unpressed region, providing the opportunity to loosen up a more restrictive media and provide for a region that is slightly less efficient but more air permeable in the embossed pleat panels and a region in the flat pleat panels that are more restrictive to air flow but have a higher efficiency. Tate [0349]. Tate further discloses that the unpressed panel are formed between embossed panels. Id. at [0347].
Claim 23 requires the process of claim 1, wherein the first press tooling is provided by a first forming roll that cooperates with a second forming roll. Tate’s first press tooling comprises mating female and male embossment features 36 in a non-rolled form. Id. at [0007]. In the analogous art of making pleated filters, Choi discloses a set of opposing rollers 940 that define the contour of filter material. Choi Fig. 9, [0047]. Choi further discloses that it is typical to use rollers to form the filter material into a desired shape and pleating the shaped filter material. Choi [0009]. It would have been obvious to modify Tate’s first press tolling to be Choi’s opposing 
Tate in view of Smith teaches the limitations of Claim 33: 
“The process of claim 1, further including: 
feeding a first material sheet to the first press tooling (feeding a filter media sheet 12 to the first press tooling at press 28, Tate Fig. 1, [0302]);
feeding a second material sheet to the first press tooling, the first material sheet not being secured to the second material sheet upstream of the first press tooling, at least one of the first and second material sheets being a sheet of filter material (feeding a laminate sheet 88 to the press 28, laminate sheet 88 is not being secured to the filter media sheet 12 upstream the press 28, filter media sheet 12 is a sheet of filter material, Tate Fig. 1);
pressing the first and second material sheets with the first press tooling to simultaneously secure the first material sheet to the second material sheet to form the filter material sheet, the filter media sheet being a multi-layer filter media sheet and to form the first geometry in the resulting multi-layer filter media sheet (filter media sheet 12 and laminate sheet 88 being pressed simultaneously by the press 28, where the two material sheets 12 and 88 forms into the multi-layer filter material sheet with embossment 38, the limitation of  “simultaneously secure the first material sheet to the second material sheet to form the filter material sheet” is obvious as described in claim 14).”
Claim 34 requires that the process of claim 33, wherein the first press tooling is provided by a pair of forming rolls, the forming rolls including geometry to form the first geometry in the multi-layer filter media sheet. While Tate does not disclose the first press tooling is provided by 
Claim 35 requires that the process of claim 33, wherein the first geometry extends along the entire length of the multi-layer filter media sheet. Tate discloses that the embossment 38 extends a full length of the embossed pleat panel 70 and between adjacent but spaced flat plate panels 72. Tate Figs. 15–16, [0325]. 
Claim 36 requires that the process of claim 33, further comprising applying heat to one or more of the first and second material sheets prior to the multi-layer filter media sheet exits the press tooling. Tate discloses the step of heating the media for the pressing, i.e., the pressing happens before the multi-layer filter media sheet exits the press tooling. Tate [0033]. 
Claim 37 requires that the process of  claim 36, wherein the step of applying heat raises the temperature of one of the first and second material sheet above a melting point of one of the first and second material sheet.  While Tate in view of Smith does not explicitly disclose the step of raising the temperature of one of the first and second material sheet above a melting point of one of the first and second material sheet, in the analogous art of filter media sheet materials, Smithies discloses a filter media made of bicomponent synthetic materials including a low melt component and a high melt component. Smithies [0030]. Smithies further discloses that their composite filter media has a filtration efficiency of greater than 95%. Smithies [0013]. Additionally, Smithies discloses a step of heating the bicomponent material above the lower melting point so that heat from contact of the calendar roll embossing pattern softens or melts the thermoplastic sheath of bicomponent fibers which binds the nonwoven fibers together only at the contact points of calendar roll embossing pattern. Smithies [0031]. It would have been obvious to use Smithies’s bicomponent synthetic material and heat the material to a melting point of the low 

Response to Arguments
Election/Restriction
Applicant’s election with traverse of Invention Ⅰ is acknowledged. Applicant Rem. dated Feb. 8, 2021 (“Applicant Rem.”) 7. The traversal is on the grounds that the subcombination of Invention Ⅲ has been amended to depend from claim 1. Id. at 7.  The amendment is acknowledged and claims 33–37 are rejoined. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Qianping He/Examiner, Art Unit 1776             

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                                                                                                                                                                                                                   


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Tate is a 102(a)(1) reference because it was published before the effective filing date of instant application and has different inventors than instant application. Tate is also a 102(a)(2) reference because it was filed before instant application and at the filing date of instant application, Tate was not subject to an obligation of assignment to the same person.  35 U.S.C. 102(b)(2)(c).  The effective filing date of instant application is Sept. 07, 2018, and the application is assigned to Parker-Hannifin Corporation.  The Tate reference is currently also assigned to Parker-Hannifin Corporation. However, this assignment was after instant effective filing date because the assignment was recorded on Aug. 26, 2020.
        2 The first forming surface is inherent because the second press tooling has two forming surfaces, with the “second forming surface” being define, the forming surface opposite the second forming surface is the first forming surface.